 





Exhibit 10.1

 

SECOND AMENDMENT to
AMENDED AND RESTATED Loan and security agreement

 

THIS SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”) is entered into this 31st day of May, 2015, by and between SILICON
VALLEY BANK, a California corporation (“Bank”), and ENCISION INC., a Colorado
corporation (“Borrower”).

 

Recitals

 

A. Bank and Borrower have entered into that certain Amended and Restated Loan
and Security Agreement dated as of May 10, 2012 (as the same may from time to
time be amended, modified, supplemented or restated, the “Loan Agreement”).

 

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

 

C. Borrower is currently in default of Section 6.9(a) of the Loan Agreement for
failing to comply with the Tangible Net Worth financial covenant for the month
ending February 28, 2015 and March 31, 2015 (the “Existing TNW Event of
Default”) and anticipates that it will also be in default of such covenant for
the month ending April 30, 2015 (the “April Anticipated TNW Event of Default”).

 

D. Borrower has requested that Bank amend the Loan Agreement to (i) extend the
Revolving Line Maturity Date, (ii) revise the Tangible Net Worth financial
covenant, (iii) waive the Existing TNW Event of Default and April Anticipated
TNW Event of Default, and (iv) make certain other revisions to the Loan
Agreement as more fully set forth herein.

 

E. Although Bank is under no obligation to do so, Bank is willing to (i) extend
the Revolving Line Maturity Date, (ii) revise the Tangible Net Worth financial
covenant, (iii) waive the Existing TNW Event of Default and April Anticipated
TNW Event of Default, and (iv) make certain other revisions to the Loan
Agreement, all on the terms and conditions set forth in this Amendment, so long
as Borrower complies with the terms, covenants and conditions set forth in this
Amendment in a timely manner.

 

Agreement

 

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1. Definitions. Capitalized terms used but not defined in this Amendment,
including its preamble and recitals, shall have the meanings given to them in
the Loan Agreement.

 



1

 

 

2. Amendments to Loan Agreement.

 

2.1 Section 6.9 (Financial Covenants). Section 6.9 of the Loan Agreement is
hereby amended by deleting it in its entirety and replacing it with the
following:

 

6.9 Financial Covenants.

 

Maintain at all times, to be tested as of the last day of each month, unless
otherwise noted, on a consolidated basis with respect to Borrower and its
Subsidiaries:

 

(a) Tangible Net Worth. Commencing with the month ending March 31, 2015, a
Tangible Net Worth of at least Two Million Three Hundred Thousand Dollars
($2,300,000), which amount shall be increased by the sum of (i) fifty percent
(50%) of Borrower’s quarterly Net Income (without reduction for any losses) for
such quarter, plus (ii) fifty percent (50%) of the Net Proceeds received by
Borrower from any bona-fide issuances of new equity during such quarter, plus
(iii) fifty percent (50%) of the Net Proceeds received by Borrower from any
Subordinated Debt incurred by Borrower during such quarter.

 

(b) Liquidity Ratio. Commencing with the month ending May 31, 2015 and as of the
last day of each month thereafter, a Liquidity Ratio of at least 2.00 to 1.00 at
all times.

 

2.2 Section 12.1 (Termination Prior to Revolving Line Maturity Date). Section
12.1 of the Loan Agreement is hereby amended by deleting it in its entirety and
replacing it with the following:

 

12.1 Termination Prior to Revolving Line Maturity Date.

 

This Agreement may be terminated prior to the Revolving Line Maturity Date by
Borrower, effective three (3) Business Days after written notice of termination
is given to Bank. Notwithstanding any such termination, Bank’s lien and security
interest in the Collateral shall continue until Borrower fully satisfies its
Obligations.

 

2.3 Section 13 (Definitions).

 

(a) The following terms and their respective definitions set forth in
Section 13.1 of the Loan Agreement are hereby amended by deleting them in their
entirety and replacing them with the following:

 

“Inventory Sublimit Availability Amount” means the lesser of (a) thirty-five
percent (35%) of the value of Borrower’s Eligible Inventory (valued at the lower
of cost or wholesale fair market value), as determined by Bank from Borrower’s
most recent Transaction Report or (b) the lesser of (i) twenty-five percent
(25%) of all outstanding Obligations under the Revolving Line or (ii) Four
Hundred Thousand Dollars ($400,000).

 



2

 

 

“Quick Assets” is, on any date, Borrower’s unrestricted cash maintained with
Bank, plus Eligible Accounts, minus Accounts payable that Borrower has not paid
within sixty (60) days of the due date.

 

“Revolving Line Maturity Date” is May 29, 2016.

 

(b) The following term and its respective definitions are hereby added in
alphabetical order to Section 13.1 of the Loan Agreement as follows:

 

“Liquidity Ratio” is a ratio equal to (a) Quick Assets, divided by (b) the
aggregate outstanding Obligations.

 

2.4 Compliance Certificate. From and after the date hereof, Exhibit B of the
Loan Agreement is replaced in its entirety with Exhibit B attached hereto and
all references in the Loan Agreement to the Compliance Certificate shall be
deemed to refer to Exhibit B attached hereto.

 

3. Waiver of the Existing TNW Event of Default and April Anticipated TNW Event
of Default. Borrower acknowledges and agrees that unless the Existing TNW Event
of Default and April Anticipated TNW Event of Default are waived by Bank, the
Existing TNW Event of Default and April Anticipated TNW Event of Default would
constitute an Event of Default under the Loan Documents. Bank hereby waives the
Existing TNW Event of Default and April Anticipated TNW Event of Default. Bank’s
agreement to waive the Existing TNW Event of Default and April Anticipated TNW
Event of Default shall in no way obligate Bank to make any other modifications
to the Loan Agreement or to waive Borrower’s compliance with any other terms of
the Loan Documents, and shall not limit or impair Bank’s right to demand strict
performance of all other terms and covenants as of any date. The waiver set
forth above shall not be deemed or otherwise construed to constitute a waiver of
any other provisions of the Loan Agreement in connection with any other
transaction.

 

4. Limitation of Waiver and Amendments.

 

4.1 The amendments set forth in Section 2 and the waiver set forth in Section 3,
above, are effective for the purposes set forth herein and shall be limited
precisely as written and shall not be deemed to i) be a consent to any
amendment, waiver or modification of any other term or condition of any Loan
Document, or ii) otherwise prejudice any right or remedy which Bank may now have
or may have in the future under or in connection with any Loan Document.

 

4.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

 

4.3 In addition to those Events of Default specifically enumerated in the Loan
Documents, the failure to comply with the terms of any covenant or agreement
contained herein shall constitute an Event of Default and shall entitle the Bank
to exercise all rights and remedies provided to the Bank under the terms of any
of the other Loan Documents as a result of the occurrence of the same.

 



3

 

 

5. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

 

5.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing, except for the Existing Event of Default;

 

5.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

 

5.3 The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

 

5.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

 

5.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene iii) any law or regulation binding on
or affecting Borrower, iv) any contractual restriction with a Person binding on
Borrower, v) any order, judgment or decree of any court or other governmental or
public body or authority, or subdivision thereof, binding on Borrower, or
vi) the organizational documents of Borrower;

 

5.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

 

5.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

6. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

 



4

 

 

7. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

 

8. Effectiveness. This Amendment shall be deemed effective as of May 10, 2014
upon vii) the due execution and delivery to Bank of this Amendment by each party
hereto, viii)Borrower’s payment of a fully earned, non-refundable amendment fee
in an amount equal to Twenty Thousand Dollars ($20,000), and ix) payment of
Bank’s legal fees and expenses in connection with the negotiation and
preparation of this Amendment.

 

 

 

 

[Signature page follows.]

 

5

 

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BORROWER:

 

ENCISION INC.

  

By: /s/ Gregory J. Trudel   Name: Gregory J. Trudel   Title: President & CEO  

 

 

BANK:

 

SILICON VALLEY BANK

  

By: /s/ Daniel Harrison   Name: Daniel Harrison   Title: Vice President  

  

 

 

[Signature Page to Second Amendment to Amended and Restated Loan and Security
Agreement]

 

 

 

 

 

 

 

 



[Exhibit B]

